In the main I concur in Mr. Justice McALISTER'S opinion, but I do think the trial court erred in not granting the appellant's *Page 127 
motion for a new trial on the ground of failure of evidence to show negligence. The action was brought under the Federal Employers' Liability Act (45 U.S.C.A., §§ 51-59), which requires that injury of an employee to be actionable must have been the result of negligence. It is not a compensation law placing the burden of accidental injury upon the employer regardless of negligence. If it were, this would be an ideal case for compensation.
An analysis of the testimony of Robles, Dominguez, and the plaintiff as set out in the opinion shows that these three were acting together in lifting platform from the railroad track, and that while so doing, without any negligence on the part of any of them, somehow, some way, the platform was moved towards and against plaintiff, whose foot at the same time slipped, causing him to fall with the platform on him. It seems, according to Robles and Dominguez, the platform slipped as Robles changed his handhold thereon. There is nothing to show that it was negligence for Robles to change his hold. It might have been the necessary and prudent thing under the circumstances. All agree that the platform moved towards plaintiff, and that at the same time his foot slipped causing him to fall. Plaintiff says: "They pushed it on to me. . . . It could not have been so very much of a push." He does not describe the push nor tell how it happened. He does say that co-incidentally his foot slipped and he fell. It would be just as reasonable to say plaintiff was negligent in slipping as to say his coemployees were negligent because they let the platform move in his direction. It is evident the movement of the platform towards plaintiff was very slight, and there is absolutely no evidence that such movement was caused by the negligence of Robles or Dominguez or by their combined carelessness. So far as the evidence is concerned, it shows, in my opinion, that no one was at *Page 128 
fault. It is one of those accidental injuries where the loss must fall on the injured until the lawmakers see fit to change the law. The court cannot change it.
If upon a new trial no negligence is proved, the verdict should be directed for defendant.
LOCKWOOD, C.J., concurs with ROSS, J.